Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The purpose of the communication is to further provide guidance about patent prosecution.  
The after final amendment of 1/14/22 is not entered as the claims, specification, abstract and drawings contain new matter and does not place the case in condition for allowance.  
Applicant is reminded Examiner drafted an allowable claim in the final office action on 10/14/21 and reproduced below.  If applicant agrees to the allowable claim drafted by the examiner (below), applicant must timely reply and accept the allowable claim by either presenting the claim in the form provided by the examiner or requesting examiner to cancel all claims and enter the allowed claim and pass the case to issue.  
Applicant is reminded of the statutory 6 month date from final office action (i.e., 10/14/21).  Appropriate petition for extension of time (up to three months) is required for timeliness after the 3 month shortened statutory period for reply has expired (i.e., 1/14/2022).  
Examiner Proposed Allowable Claim:
Claim 1: A Daisy chained audio speaker system comprising:
 	An article of ornamental, costume, or genuine jewelry secured at ends thereof by a clasp configured to be secured around a neck of a person;
 	A plurality of audio speaker cube components wherein each speaker component comprises:
 		audio speaker cube case (17) connected by wire leads to one female 2 pin connector (10) by wire leads and to one male 2 Pin Connector (04) by wire leads concealed in a flexible plastic tube (22) forming a completed electrical wire harness;

 	wherein the plurality of audio speaker cube components are connected in series or parallel forming a daisy chain by connecting corresponding female 2 pin connectors with adjacent male 2 pin connectors;
 	wherein each of the plurality of audio speaker cube components is secured to the article of jewelry by 16 gauge wire (16) and electrical tape (21);
 	wherein the plurality of audio speaker cube components are each configured to be suspended from the article of jewelry and be spaced apart from one another along the length of the article of jewelry. 

Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

After Final Amendment filed on 1/14/22
While the amendments after final have not been entered by the examiner, the following cursory review has been made in the interest of assisting applicant. 
The unentered claims filed on 1/14/22 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.

Note: The Examiner provided an allowable claim which overcomes the various 112 issues.  Applicant is invited to call the Examiner to discuss the allowable claim.  
The specification, abstract and claims filed on 1/14/22 appears to contain new matter.  For example, the term “fastening ties” are not equivalent to “16 gauge wire”.  “Fastening ties” is far broader than “16 gauge wire” and thus broadens the scope of the invention.  This is not meant to be an exhaustive list of new matter in the specification and claims.  The drawings have not been entered as they also appear to include new matter and are blurry and not reproducible. If applicant persists in filing replacement drawings an explanation of the changes is required.
Applicant’s arguments are related to prior art that the Examiner used to support the drafted allowable claim.  The Examiner agrees the prior art does not teach the suspended and spaced apart speakers which are incorporated into the above claim (for example).  The Examiner maintains that KSR renders a clasp as a closure obvious.  Applicant has not addressed the 35 U.S.C 112b rejections in the final office action.  
Regarding proper claim amendments (reproduced from MPEP 714), claims must have proper status identifiers and mark-up.  See below for examples.  The claims filed on 1/14/22 do not have status identifiers.


Claims 1-5 (canceled)
Claim 6 (withdrawn): A process for molding a bucket.
Claim 7 (previously presented): A bucket with a handle.
Claim 8 (currently amended): A bucket with a blue handle.
Claim 9 (withdrawn): The process for molding a bucket of claim 6 using molten plastic material.
Claim 10 (original): The bucket of claim 8 with a wooden handle.
Claim 11 (canceled)
Claim 12 (previously presented): A bucket having a circumferential upper lip.
Claim 13 (not entered)
Claim 14 (new): A bucket with plastic sides and bottom.



After Final Options
 	A final rejection is intended to close the prosecution for an application and it sets a statutory period for response which is important and cannot be waived. Applicants have multiple options (the most common listed below) when an application is under a final rejection.  Please note that this list is not exhaustive and the examiner encourages applicant to consider retention of a registered practitioner to secure the applicant's best interests.
1.    Request an interview with the examiner. (MPEP §713.09)
2.    File an after final response (MPEP §714.12, §714.13)
3.    File a Request for Continued Examination (RCE) under 37 CFR 1.114.  (MPEP §706.07(h))
4.    File a Continuing Application under 35 USC 111(a) and 35 USC 120 (benefit of earlier filing date). (MPEP §201.03-§201.08)
5.    Appeal to the Patent Trial and Appeal Board (PTAB).  (MPEP §1200)
6.    Allow the case to go abandoned (MPEP §711).

	Note that unless the examiner reopens prosecution, applicant successfully removes all grounds of rejection otherwise places the application in condition for allowance, or applicant otherwise stops the running of the statutory period for response, the application will go abandoned as a matter of law after 6 months from the mailing of the final rejection. See MPEP §  711 and § 714.12-13.  
 	As mentioned at the start of this action, the final office action set a shortened statutory period for response of 3 months from the mail date of the final office action. Any reply to this paper will require a petition and fee for an extension of time under 37 CFR 1.136(a) filed prior to or concurrently with a response filed after the shortened statutory period for response has lapsed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/28/22

/DARNELL M JAYNE/Supervisory Patent Examiner, Art Unit 3649